Citation Nr: 1748621	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to January 1959.  He died in October 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA), Pension Management Center in Philadelphia, Pennsylvania.

This matter was previously remanded by the Board for additional evidentiary development in September 2015 and February 2016.


FINDINGS OF FACT

1. The Veteran was not in receipt of VA compensation or pension benefits at the time of his death. 

2. There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

3. The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

4. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, while transferred or admitted to a non-VA facility with which the Secretary of VA had contracted to provide care or treatment pursuant to 38 U.S.C. § 1703, or while traveling to or from a specific place with prior authorization and at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2014); 38 C.F.R. §§ 3.1700, 3.1704, 3.1705, 3.1706, 3.1707, 3.1708, 3.1709 (2016); 38 C.F.R. § 3.1600 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks burial benefits. 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board is required to analyze the claim under both the old and the new regulations. 

The Appellant does not contend, and the evidence does not demonstrate, that the Veteran's death was related to his active service.  38 C.F.R. §§ 3.1704; 3.1600.  As a result, the Board's analysis will focus on the regulations pertaining to nonservice-connected burial benefits, as service-connected burial benefits are not warranted. 

In the case of a nonservice-connected death, the former regulation provides that entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the his death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302 (a) (West 2014); 38 C.F.R. § 3.1600 (b) (2014).  Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600 (c) (2014).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605 (a) (2014).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706. 

As previously noted by the Board, some of the facts of this case are not in dispute. Prior to his death, there is no evidence that the Veteran was receiving disability or pension benefits from VA, and there is no evidence that the Veteran had a claim pending at the time of his death.  Instead, the Appellant contends that VA placed the Veteran in Silver Stream Health & Rehabilitation Center, where he died.  The Appellant indicates that the Veteran was a patient of the VA clinic in Wilmington, North Carolina.

The Veteran died in October 2011.  His death certificate reflects that he died at a private hospital in North Carolina.  His body was transferred to a private funeral home, and he was later interred at Calvary Memorial Cemetery.

A Report of General Information indicates that an official employed by Silver Stream Health and Rehabilitation Center was contacted by telephone in October 2015 by a VA official who was informed that their facility has never had a VA contract so they would not have had any patient there under a VA contract.
Subsequent to the Board's February 2016 Remand, a March 2016 Report of General Information documents a call with a member of the Veteran's treating physician's team at the Wilmington outpatient clinic.  The team member "reviewed the Veteran's record and confirmed that there is no record of the VA contracting with a nursing facility for the Veteran.  He also confirmed that there are no other administrative notes/records other than what is in the CPRS system (CAPRI)."  See Virtual VA file.  

VA sent the Appellant an April 2016 letter requesting authorization to obtain billing and treatment records from the Silver Stream Health & Rehabilitation Center, or alternatively, requesting that she provide VA with documents relating to the Veteran's transfer from a VA facility to the Rehabilitation Center or any documents indicating that the Rehabilitation Center was under contract with VA.  See Virtual VA file.  The Appellant did not provide the requested authorization or documentation.

With regard to the Appellant's sole contention, the evidence shows that the Veteran died at a private facility.  Although the Veteran had been receiving medical services at VA, there is no evidence that the private facility where he died was under contract with VA pursuant to 38 U.S.C.A. § 1703(a).  There is also no evidence that the Veteran was traveling to the private facility with proper prior authorization and at VA expense.  Accordingly, the criteria for a burial allowance for a veteran who died while hospitalized by VA are not satisfied.  See 38 C.F.R. § 3.1706; see also 38 C.F.R. §  3.1600.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to nonservice-connected burial benefits is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


